 1 NICOLA T. HANNA
   United States Attorney
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division                            JS-6
 4 CEDINA M. KIM
 5 Assistant United States Attorney
   Senior Litigation Counsel, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 LAVONNE M. NIELSEN,                No. 2:18-cv-01862-AS
17
          Plaintiff,                  [PROPOSED] JUDGMENT OF REMAND
18
19               v.
20 NANCY A. BERRYHILL, Acting
21 Commissioner of Social Security,
22            Defendant.
23
24
25
26
27
28
 1
             The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
 4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
 5
     captioned action is remanded to the Commissioner of Social Security for further
 6
     proceedings consistent with the terms of the Stipulation to Remand.
 7
 8
 9 DATED: February 12, 2019                          /s/
                                                HON. ALKA SAGAR
10                                              UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Proposed Order re Stipulation for Remand    1
